DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment received on 11/14/2022 has been entered and made of record.
Previous rejection of claim 43 under 35 U.S.C. 101 has been overcome in view of applicant's amendments/remarks and is hereby withdrawn. 

Response to Arguments/Remarks
Applicant's arguments filed on 11/14/2022 with respect to independent claims 1, 15, 29 and 43 have been considered but are moot in view of the new ground(s) of rejection herein below, necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:    
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-43 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita (US 2009/0252412), and in view of Messmer et al. (hereafter referred to as “Messmer”, US 2014/0078165).  

Regarding claim 1, Matsushita discloses a method of video processing (Fig. 1), comprising: 
receiving a video stream including a plurality of frames, each of the plurality of frames including luminance information (Fig. 1 and pg. [0027] “The HDMI terminal 3 receives images of respective frames in the format of a video signal … in the YCbCr format”); 
performing a histogram analysis on the luminance information for each of the plurality of frames (Fig. 1 and pg. [0038] “The histogram measurement unit 2 generates histogram data of Y components of the input image every time it acquires the input image for one frame”); 

determining whether a difference between the luminance information for each of the plurality of frames and a current luminance distribution is greater than a Fig.2, and pg. [0054] “checks in step S206 if an error component, i.e., (H(K)-Hp(K))2 is larger than a constant R”. Also see Fig. 4, step S410, and pg. 0093], compare difference |G-Gp| with threshold V); and 
calculating an updated tone mapping configuration based on the luminance information for a frame when the difference between the luminance information for the frame and the current luminance distribution is greater than the Fig. 2, S209 the “NO” branch advances to step S210. Pg. [0061]-[0062]. Also see Fig. 4, S410 the “NO” branch advances to step S418, pg. [0094]).
Matsushita does not expressly call the threshold R or V a perceptual threshold.
However, since a goal of Matsushita’s invention is to avoid creating unnatural video such as flickers (Matsushita, pg. [0007]), and both thresholds R and V affect visual perception of the resulting video (see pg. [0054] and pg. [0089] for how R and V are determined), R and V are perceptual thresholds. 
Matsushita is silent on calculating an average luminance of the luminance information for each of the plurality of frames.
In the same field of endeavor, Messmer discloses (pg. [0043]) that “the system might compute the mean of the image intensity values (luminance). Image intensity may then be scaled by a perceptual weighting, such as log”.
Given the fact that Matsushita’s invention strives to avoid perceptual discomfort, i.e., avoid creating unnatural video such as flickers (Matsushita, pg. [0007]), it would clearly be beneficial to perform the tone mapping operation based on luminance in the perceptual space, which is based on a mean/average luminance of the image, as disclosed in Messmer (pg. [0043])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Messmer with that of Matsushita to yield the invention as described in claim 1. This combination (modification) could be made using known methods with no changes to the operating principles of either reference to produce nothing more than highly predictable results.

Regarding claim 2, Matsushita in view of Messmer discloses the method of claim 1, further comprising: skipping calculating the updated tone mapping configuration when the difference between the luminance information for the frame and the current luminance distribution is less than or equal to the perceptual threshold (Matsushita, Fig. 2, S209 the “YES” branch. Steps S210 and S211 are skipped. Pg. [0060]).

Regarding claim 3, Matsushita in view of Messmer discloses the method of claim 2, wherein skipping calculating the updated tone mapping configuration is associated with a reduction in an amount of power utilized (Matsushita, Fig. 2. Skipping processing steps S210 and S211 certainly reduces processing power utilized).

Regarding claim 4, Matsushita in view of Messmer discloses the method of claim 1, further comprising: calculating a peak luminance of the luminance information for each of the plurality of frames (Matsushita, Fig. 4, S407; Fig. 6 and pg. [0092], “G which satisfies H(G)> T indicates the position of the highest luminance level of H(K)”).

Regarding claim 5, Matsushita in view of Messmer discloses the method of claim 4, further comprising: performing a comparison between at least one of luminance of the current luminance distribution or a peak luminance of the current luminance distribution (Matsushita, Fig. 4, S410; Fig. 6 and pg. [0093], a comparison of the highest luminance level between the frame and the previous frame: G vs Gp).

Regarding claim 6, Matsushita in view of Messmer discloses the method of claim 5, wherein the comparison includes calculating an absolute difference between Matsushita, Fig. 4, S410, |G-Gp|; pg. [0093]).

Regarding claim 7, Matsushita in view of Messmer discloses the method of claim 6, wherein the absolute difference is compared to the perceptual threshold (Matsushita, Fig. 4, S410, compare |G-Gp| with V; pg. [0093]).

Regarding claim 8, Matsushita in view of Messmer discloses the method of claim 5, wherein the comparison is performed with an adaptive temporal filter (Matsushita, pg. [0091]-[0092]. Video frames are successively processed to determine value of G that satisfies H(G)>T. This procedure defines an adaptive temporal filtering because it is adapted to luminance changes over time).

Regarding claim 9, Matsushita in view of Messmer discloses the method of claim 8, wherein the adaptive temporal filter is an adaptive recursive filter including an adaptivity component (Matsushita, pg. [0091]-[0092]. The procedure to determine value of G that satisfies H(G)>T is applied to all the video frames. The threshold T defines an adaptivity component).

Regarding claim 10, please refer to analysis of claim 1. Matsushita in view of Messmer discloses the method of claim 4, further comprising: converting at least one of the average luminance or the peak luminance for each of the plurality of frames to a perceptually uniform domain (Messmer, pg. [0043] “the system the system might compute the mean of the image intensity values (luminance). Image intensity may then be scaled by a perceptual weighting, such as log”.

Regarding claim 11, Matsushita in view of Messmer discloses the method of claim 10. Messmer discloses scaling luminance by perceptual weighting such as log (Messmer, pg. [0043]). “nit” is a widely used measurement of brightness of light.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 11 from the teachings of Messmer and Matsushita. 

Regarding claim 12, Matsushita in view of Messmer discloses the method of claim 1, further comprising: storing the luminance information for each of the plurality of frames in at least one of a memory, a dynamic random access memory (DRAM), or a cache (Matsushita, Figs. 1&7, pg. [0085]).

Regarding claim 13, Matsushita in view of Messmer discloses the method of claim 1, wherein the luminance information for each of the plurality of frames is derived or extracted from at least one of a hardware histogram collection process (Matsushita, pg. [0028]) or dynamic metadata.

Regarding claim 14, Matsushita in view of Messmer discloses the method of claim 1 but fails to expressly disclose wherein the video stream is a compressed bitstream.
However, compressing video into compressed bitstream for storage and transmission is well known and common practice in the art. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 14 from the teachings of Matsushita in view of Messmer.

Claims 15-28, 29-42 and 43 have been analyzed and are rejected for the same reasons as outlined above regarding claims 1-14, 1-14 and 1, respectively. Matsushita’s system is computer-based (Figs. 1&7).

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666